

Exhibit 10.31
TERMINATION AND MUTUAL RELEASE AGREEMENT
THIS TERMINATION AND MUTUAL RELEASE AGREEMENT (this “Agreement”) is made and
entered into effective as of October 30, 2019 (the “Effective Date”), by and
between HP INC., a Delaware corporation formerly known as Hewlett-Packard
Company (“HP”), and HEWLETT PACKARD ENTERPRISE COMPANY, a Delaware corporation
(“HPE”). HP and HPE are each hereinafter sometimes referred to individually as a
“Party” and collectively as the “Parties.”
RECITALS
WHEREAS, on November 1, 2015 (the “Distribution Date”), HP completed the
separation of HPE (the “Separation”) pursuant to the Separation and Distribution
Agreement dated as of October 31, 2015 (the “Separation Agreement”), by and
among HP, HPE, and the other parties thereto;
WHEREAS, in connection with the Separation, and as provided in Section 7.5 of
the Separation Agreement, HP and HPE entered into the Tax Matters Agreement
dated October 31, 2015, as amended (the “Tax Matters Agreement”);
WHEREAS, HP and HPE, and/or their respective “Affiliates” (as defined in Section
1), have entered into the “Ancillary Tax-Related Agreements” (as defined in
Section 1);
WHEREAS, HP and HPE have agreed that it is to their mutual benefit to terminate
the Tax Matters Agreement and the Ancillary Tax-Related Agreements on the terms
and conditions set forth in this Agreement;
NOW, THEREFORE, in consideration of the foregoing, the covenants and agreements
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:
1.Definitions. As used herein, the following terms shall have the meanings
specified in this Section 1:
“Affiliate” of any specified Person or entity means any other Person or entity
which, directly or indirectly, through one or more intermediaries, controls, or
is controlled by, or is under direct or indirect common control with such
specified Person or entity. For purposes of this definition “control” when used
with respect to any Person or entity means the right to direct the management or
operations of such Person or entity, directly or indirectly, whether through the
ownership (directly or indirectly) of securities, by contract or otherwise, and
the terms “controlled” and “under direct or indirect common control with” have
meanings correlative to the foregoing.
“Agreement” has the meaning assigned to such term in the Preamble of this
Agreement.


- 1 -

--------------------------------------------------------------------------------




“Ancillary Tax-Related Agreements” means, collectively, any and all Tax
allocation agreements or obligations, Tax sharing agreements or obligations, Tax
indemnity agreements or obligations, intercompany agreements or obligations, and
similar or other agreements or obligations between HP and/or any of its
Affiliates, on the one hand, and HPE and/or any of its Affiliates, on the other
hand, and relating to any Tax or Tax matters with respect to any taxable period
or portion thereof ending on or before the Distribution Date, including any and
all provisions of any other agreements entered into in connection with the
Separation between HP and/or any of its Affiliates, on the one hand, and HPE
and/or any of its Affiliates, on the other hand, and relating to any Tax or Tax
matters with respect to any taxable period or portion thereof ending on or
before the Distribution Date, and specifically including the following:
(i)    Agreement Regarding Section 956 Settlement and Related Tax Matters
Agreement Implications by and between HP and HPE effective September 29, 2016,
as amended;
(ii)    Agreement Regarding Belgium Capital Gains Settlement and Related Tax
Matters Agreement Implications by and between HP and HPE effective October 25,
2016;
(iii)    Agreement Regarding Mexico Transfer Pricing Audit, Netherlands Fiscal
Unity Tax Liability and Related Tax Matters Agreement Implications by and
between HP and HPE effective October 28, 2016;
(iv)    Agreement Regarding Mexico Adjustments and Foppingadreef Adjustments and
Related Tax Matters Agreement Implications by and between HP and HPE effective
October 25, 2018, as amended;
(v)    Agreement Regarding Australia Tax Audit and HPFS Depreciation Adjustments
and Related Tax Matters Agreement Implications by and between HP and HPE
effective February 8, 2017;
(vi)    the Tax-related provisions (including the indemnification provisions but
only to the extent such indemnification provisions are applicable to any Tax or
Tax matter) contained in the Indemnity Agreement attached as Annex 1 to the
Contribution Agreement by and between Hewlett-Packard Bermuda Enterprises L.P.
and Phoenix Holding L.P. dated October 1, 2015; and
(vii)    the Tax-related provisions (including the indemnification provisions
but only to the extent such indemnification provisions are applicable to any Tax
or Tax matter) contained in the Indemnity Agreement attached as Annex 4 to the
Contribution and Assignment Agreement by and between Hewlett-Packard Munich B.V.
and Gatrium Holding BV dated October 14, 2015;
provided, however, that the term “Ancillary Tax-Related Agreements” shall not
include (x) this Agreement or any of the representations, warranties, covenants,
agreements, rights and obligations contained in this Agreement, or (y) any
agreement between HP or any of its Affiliates, on the one hand, and HPE or any
of its Affiliates, on the other hand, that is entered into on or after the
Effective Date.


- 2 -

--------------------------------------------------------------------------------




“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Distribution Date” has the meaning assigned to such term in the Recitals of
this Agreement.
“Effective Date” has the meaning assigned to such term in the Preamble of this
Agreement.
“HP” has the meaning assigned to such term in the Preamble of this Agreement.
“HP Plano” means Perspecta HC LLC, a Delaware limited liability company.
“HP Plano U.S. Federal or State Consolidated Group Return” means any U.S.
federal or U.S. state consolidated, combined, affiliated, unitary or other
income Tax Return of any “affiliated group” (as defined in Section 1504(a) of
the Code), or other applicable group for U.S. state income Tax purposes, of
which HP Plano is or was the common parent.
“HP Released Claims” has the meaning assigned to such term in Section 4 of this
Agreement.
“HP Released Parties” has the meaning assigned to such term in Section 6 of this
Agreement.
“HP U.S. Federal or State Consolidated Group Return” means any U.S. federal or
U.S. state consolidated, combined, affiliated, unitary or other income Tax
Return of any “affiliated group” (as defined in Section 1504(a) of the Code), or
other applicable group for U.S. state income Tax purposes, of which HP is or was
the common parent.
“HP-HPE Combined Return” means any consolidated, combined, affiliated, unitary
or other Tax Return of an applicable group of taxable entities which includes HP
(and/or one or more of HP’s Affiliates), on the one hand, and HPE (and/or one or
more of HPE’s Affiliates), on the other hand, for any period or portion thereof
ending on or before November 1, 2015.
“HPE” has the meaning assigned to such term in the Preamble of this Agreement.
“HPE Released Claims” has the meaning assigned to such term in Section 6 of this
Agreement.
“HPE Released Parties” has the meaning assigned to such term in Section 4 of
this Agreement.
“Law” means any U.S. or non-U.S. federal, national, supranational, state,
provincial, local or similar statute, law, ordinance, regulation, rule, code,
administrative pronouncement, order, requirement or rule of law (including
common law), or any income tax treaty.
“Party” and “Parties” have the respective meanings assigned to such terms in the
Preamble of this Agreement.


- 3 -

--------------------------------------------------------------------------------




“Person” means any individual, person, entity, general partnership, limited
partnership, limited liability partnership, limited liability company, joint
stock company, corporation, joint venture, trust, business trust, unincorporated
organization, cooperative, association, foreign trust or foreign business
organization, without regard, in any case, to whether any entity is treated as
disregarded for U.S. federal income tax purposes, and the heirs, executors,
administrators, legal representatives, successors and assigns of the “Person”
when the context so permits.
“Prime Rate” means the rate that Citibank, N.A. (or any successor thereto or
other major money center commercial bank agreed to by the Parties) announces
from time to time as its prime lending rate, as in effect from time to time.
“Separation” has the meaning assigned to such term in the Recitals of this
Agreement.
“Separation Agreement” has the meaning assigned to such term in the Recitals of
this Agreement.
“Tax Agreements” means the Tax Matters Agreement and the Ancillary Tax-Related
Agreements, collectively.
“Tax Authority” means, with respect to any Tax, the governmental authority or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such authority or subdivision.
“Tax Contest” means any audit, review, examination, or other administrative or
judicial proceeding (including appeals) with the purpose or effect of
redetermining Taxes (including any administrative or judicial review of any
claim for refund), the making or proposing of any assessment of Taxes, or the
imposition or collection of any Taxes.
“Tax Matters Agreement” has the meaning assigned to such term in the Recitals of
this Agreement.
“Tax Refund” means any refund of Taxes (including any overpayment of Taxes that
can be refunded or, alternatively, applied to reduce Taxes payable), including
any interest paid or credited on or with respect to such refund of Taxes;
provided, however, the amount of the refund of Taxes shall be net of any Taxes
imposed by any Tax Authority on the receipt of the refund. For purposes of
applying the immediately preceding sentence, to the extent any refund of Taxes
(or any portion thereof) is applied as a credit against, or offset or reduction
to, any Taxes payable, the refund of Taxes (or portion thereof) shall be treated
as received on the date on which the Taxes payable


- 4 -

--------------------------------------------------------------------------------




would be due and payable to the Tax Authority but for the refund of Taxes (or
any portion thereof) being so applied.
“Tax” or “Taxes” means any income, gross income, gross receipts, profits,
capital stock, franchise, withholding, payroll, social security, workers
compensation, unemployment, disability, property, ad valorem, stamp, excise,
severance, occupation, service, sales, use, license, lease, transfer, import,
export, value added, alternative minimum, estimated or other tax (including any
fee, assessment, or other charge in the nature of or in lieu of any tax) imposed
by any governmental entity or political subdivision thereof, and any interest,
penalties, additions to tax, or additional amounts in respect of the foregoing;
provided, however, the term “Tax” or “Taxes” shall not include customs duties.
“Treasury Regulations” means the regulations promulgated from time to time under
the Code as in effect for the relevant period for which the Tax is reported as
provided under the Code.
2.    Termination of the Tax Agreements.
(a)    The Tax Agreements are hereby terminated in their entirety and are null,
void and of no further force or effect whatsoever.
(b)    Without limiting in any way Section 2(a), and solely for the avoidance of
doubt, the Parties expressly acknowledge and agree that:
(i)    any and all rights, liabilities and obligations under any of the Tax
Agreements (including any and all liabilities and obligations to make any
payments otherwise remaining due under any of the Tax Agreements) are hereby
terminated in their entirety without any further liabilities to or rights or
obligations of any of the Parties, and are null, void and of no further force or
effect whatsoever, and are hereby waived and released;
(ii)    any payment made prior to the Effective Date by a Party (or any of its
Affiliates) to the other Party (or any of its Affiliates) under any of the Tax
Agreements shall be the property of, shall be retained by, and shall not be
returned or refunded by, such other Party or its Affiliates;
(iii)    (A) HP shall, notwithstanding any joint or several liability of HPE or
any of its Affiliates under Treasury Regulations Section 1.1502-6 or any similar
provision of applicable state, local or foreign Law, be solely responsible and
liable for any and all risks, liabilities, obligations, costs, and expenses
related to Taxes, or the defense, prosecution, settlement or compromise of any
Tax Contest, with respect to HP and its Affiliates (including any Taxes or Tax
Contest relating to (I) any HP-HPE Combined Return with respect to which HP or
any of its Affiliates is primarily liable under applicable Tax Law, or (II) any
HP U.S. Federal or State Consolidated Group Return), and (B) HPE shall,
notwithstanding any joint or several liability of HP or any of its Affiliates
under Treasury Regulations Section 1.1502-6 or any similar provision of
applicable state, local or foreign Law, be solely responsible and liable for any
and all risks, liabilities, obligations, costs, and expenses related to Taxes,
or


- 5 -

--------------------------------------------------------------------------------




the defense, prosecution, settlement or compromise of any Tax Contest, with
respect to, HPE and its Affiliates (including any Taxes or Tax Contest relating
to (I) any HP-HPE Combined Return with respect to which HPE or any of its
Affiliates is primarily liable under applicable Tax Law, or (II) any HP Plano
U.S. Federal or State Consolidated Group Return); and
(iv)     (A) the amount or economic benefit of any Tax Refund with respect to HP
and its Affiliates (including any Tax Refund that relates to (I) any HP-HPE
Combined Return with respect to which HP or any of its Affiliates is primarily
liable under applicable Tax Law, or (II) any HP U.S. Federal or State
Consolidated Group Return) shall be the property, and for the account, of HP,
and (B) the amount or economic benefit of any Tax Refund with respect to HPE and
its Affiliates (including any Tax Refund that relates to (I) any HP-HPE Combined
Return with respect to which HPE or any of its Affiliates is primarily liable
under applicable Tax Law, or (II) any HP Plano U.S. Federal or State
Consolidated Group Return) shall be the property, and for the account, of HPE.
3.    Termination Payments. As a part of the consideration for the termination
of the Tax Agreements, HP shall pay to HPE, in cash, the aggregate sum of
$300,000,000.00, such aggregate sum to be payable in installments as follows:
Due Date
Amount of Installment
First Installment:
On or before October 31, 2019
$200,000,000.00
Second Installment:
On or before October 31, 2020, but no earlier than November 1, 2019
$50,000,000.00
Third Installment:
On or before October 31, 2021, but no earlier than November 1, 2019
$50,000,000.00

Any such installment that is not paid when due shall bear interest at the Prime
Rate plus two percent (2%), compounded semiannually, from the due date of the
payment to the date paid. Upon at least thirty (30) days advance notice from HP
to HPE, HP shall have the right and privilege of prepaying all or any part of
any such installment at any time prior to the due date of such installment
without penalty or premium; provided, however, that in no event shall all or any
portion of the Second Installment or Third Installment identified in the table
above be paid before November 1, 2019.
4.    Release of HPE Released Parties by HP Released Parties. HP, for itself and
its successors and assigns and on behalf of the HP Released Parties (as defined
in Section 6), and each of them, for themselves and their respective successors,
successors in title, heirs and assigns, does hereby irrevocably and
unconditionally release and forever discharge HPE and any and all of HPE’s


- 6 -

--------------------------------------------------------------------------------




predecessors in interest, its Affiliates, and all of their respective successors
and assigns (collectively, the “HPE Released Parties”) from any and all manner
of warranties, representations, covenants, agreements, liabilities, obligations,
actions, claims, demands and causes of action of any nature whatsoever, whether
at law or in equity, whether known or unknown, liquidated or unliquidated,
absolute or contingent, or acknowledged or disputed, either now accrued or
hereafter maturing, which the HP Released Parties, or any of them, now have or
hereafter can, shall or may have by reason of any matter, cause, thing, event,
occurrence, omission, action, relationship, agreement or transaction arising out
of or in any way relating to the Tax Agreements (collectively, the “HP Released
Claims”); provided, however, that the foregoing release does not release, apply
to or include any of the representations, warranties, covenants, agreements and
obligations of any of the HPE Released Parties under, or any of the rights of
the HP Released Parties under, this Agreement.
5.    Covenant Not to Sue by HP Released Parties. HP, for itself and its
successors and assigns and on behalf of the HP Released Parties, and each of
them, for themselves and their respective successors, successors in title, heirs
and assigns, does hereby covenant and agree never to institute or cause to be
instituted or continue prosecution of any suit or other form of action or
proceeding of any kind or nature whatsoever against any of the HPE Released
Parties by reason of or in connection with any of the HP Released Claims;
provided, however, that the foregoing covenant not to sue does not release,
apply to or include any of the representations, warranties, covenants,
agreements and obligations of any of the HPE Released Parties under, or any of
the rights of the HP Released Parties under, this Agreement.
6.    Release of HP Released Parties by HPE Released Parties. HPE, for itself
and its successors and assigns and on behalf of the HPE Released Parties, and
each of them, for themselves and their respective successors, successors in
title, heirs and assigns, does hereby irrevocably and unconditionally release
and forever discharge HP and any and all of HP's predecessors in interest, its
Affiliates, and all of their respective successors and assigns (collectively,
the “HP Released Parties”) from any and all manner of warranties,
representations, covenants, agreements, liabilities, obligations, actions,
claims, demands and causes of action of any nature whatsoever, whether at law or
in equity, whether known or unknown, liquidated or unliquidated, absolute or
contingent, or acknowledged or disputed, either now accrued or hereafter
maturing, which the HPE Released Parties, or any of them, now have or hereafter
can, shall or may have by reason of any matter, cause, thing, event, occurrence,
omission, action, relationship, agreement or transaction arising out of or in
any way relating to the Tax Agreements (collectively, the “HPE Released
Claims”); provided, however, that the foregoing release does not release, apply
to or include any of the representations, warranties, covenants, agreements and
obligations of any of the HP Released Parties under, or any of the rights of the
HPE Released Parties under, this Agreement.
7.    Covenant Not to Sue by HPE Released Parties. HPE, for itself and its
successors and assigns and on behalf of the HPE Released Parties, and each of
them, for themselves and their respective successors, successors in title, heirs
and assigns, do hereby covenant and agree never to institute or cause to be
instituted or continue prosecution of any suit or other form of action or
proceeding of any kind or nature whatsoever against any of the HP Released
Parties by reason of or in connection with any of the HPE Released Claims;
provided, however, that the foregoing covenant not to sue does not release,
apply to or include any of the representations, warranties,


- 7 -

--------------------------------------------------------------------------------




covenants, agreements and obligations of any of the HP Released Parties under,
or any of the rights of the HPE Released Parties under, this Agreement.
8.    Representations of HP. HP hereby represents and warrants to HPE as
follows:
(a)    HP is a duly organized, validly existing corporation in good standing
under the laws of the State of Delaware.
(b)    HP has the power, authority and legal right to execute, deliver, and
perform its obligations set forth in this Agreement (including (x) under Section
2, to terminate, for and on behalf of any Affiliate of HP, any Ancillary
Tax-Related Agreement to which such Affiliate of HP is a party, and (y) to
agree, for and on behalf of the HP Released Parties, to the terms, provisions
and matters set forth in Section 4 and Section 5), and the execution, delivery
and performance of this Agreement by HP will not, with or without the giving of
notice or the lapse of time, or both, (i) violate or conflict with any of the
provisions of its Certificate of Incorporation or Bylaws, (ii) violate, conflict
with or result in a breach or default under or cause termination of any term or
condition of any mortgage, indenture, contract, license, permit, lease,
instrument, trust document, or other agreement, document or instrument to which
HP is a party or by which HP or any of its properties may be bound, or (iii)
violate any provision of law, statute, rule, regulation, court order, writ,
judgment, injunction, determination, award or decree, or ruling of any
governmental authority, to which HP is a party or by which HP or its properties
may be bound, where such violation, conflict, breach or default in (i), (ii) or
(iii) would cause this Agreement to be invalid or unenforceable.
(c)    This Agreement has been duly authorized, executed and delivered by HP and
constitutes a legal, valid and binding obligation of HP, enforceable in
accordance with its terms except to the extent that (i) such enforceability may
be limited by bankruptcy, reorganization, insolvency, moratorium or other
similar laws of general application in effect from time to time relating to or
affecting the enforcement of creditors’ rights and (ii) certain equitable
remedies including specific performance may be unavailable.
(d)    The execution, delivery and performance of this Agreement by HP do not
require the consent or approval of any person that has not been obtained.
(e)    HP has not assigned, transferred, sold, disposed of, pledged,
hypothecated or otherwise conveyed to any person or entity any interest in any
of the HP Released Claims or any portion of any recovery or settlement to which
it may be entitled in connection with the HP Released Claims.
9.    Representations of HPE. HPE hereby represents and warrants to HP as
follows:
(a)    HPE is a duly organized, validly existing corporation in good standing
under the laws of the State of Delaware.
(b)    HPE has the power, authority and legal right to execute, deliver, and
perform its obligations set forth in this Agreement (including (x) under Section
2, to terminate, for and on behalf of any Affiliate of HPE, any Ancillary
Tax-Related Agreement to which such Affiliate of HPE is a party, and (y) to
agree, for and on behalf of the HPE Released Parties, to the terms,


- 8 -

--------------------------------------------------------------------------------




provisions and matters set forth in Section 6 and Section 7), and the execution,
delivery and performance of this Agreement by HPE will not, with or without the
giving of notice or the lapse of time, or both, (i) violate or conflict with any
of the provisions of its Certificate of Incorporation or Bylaws, (ii) violate,
conflict with or result in a breach or default under or cause termination of any
term or condition of any mortgage, indenture, contract, license, permit, lease,
instrument, trust document, or other agreement, document or instrument to which
HPE is a party or by which HPE or any of its properties may be bound, or (iii)
violate any provision of law, statute, rule, regulation, court order, writ,
judgment, injunction, determination, award or decree, or ruling of any
governmental authority, to which HPE is a party or by which HPE or its
properties may be bound, where such violation, conflict, breach or default in
(i), (ii) or (iii) would cause this Agreement to be invalid or unenforceable.
(c)    This Agreement has been duly authorized, executed and delivered by HPE
and constitutes a legal, valid and binding obligation of HPE, enforceable in
accordance with its terms except to the extent that (i) such enforceability may
be limited by bankruptcy, reorganization, insolvency, moratorium or other
similar laws of general application in effect from time to time relating to or
affecting the enforcement of creditors’ rights and (ii) certain equitable
remedies including specific performance may be unavailable.
(d)    The execution, delivery and performance of this Agreement by HPE do not
require the consent or approval of any person that has not been obtained.
(e)    HPE has not assigned, transferred, sold, disposed of, pledged,
hypothecated or otherwise conveyed to any person or entity any interest in any
of the HPE Released Claims or any portion of any recovery or settlement to which
it may be entitled in connection with the HPE Released Claims.
10.    Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be given or made (and shall
be deemed to have been duly given or made upon receipt) by delivery in person,
by overnight courier service, or by registered or certified mail (postage
prepaid, return receipt requested) to the respective parties at the following
addresses (or at such other address for a party as shall be specified in a
notice given in accordance with this Section 10):
If to HP:
HP Inc.
Attn:    Barb Barton-Weiszhaar
Senior Vice President, Global Tax
2800 Dallas Parkway, Suite 200
Plano, Texas 75093
If to HPE:
Hewlett Packard Enterprise Company
Attn:    Jeremy Cox
Senior Vice President, Tax and Corporate FP&A


- 9 -

--------------------------------------------------------------------------------




6280 America Center Drive
San Jose, California 95002
11.    Binding Effect; Beneficiaries. This Agreement is binding upon HP, HPE,
their respective successors and assigns, their respective Affiliates and their
Affiliates’ respective successor and assigns. This Agreement will inure to the
benefit of the HP Released Parties, the HPE Released Parties, and their
respective heirs, successors and assigns.
12.    Entire Agreement. This Agreement constitutes the entire agreement between
the Parties pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions
(whether oral or written) of the Parties with respect to the subject matter
hereof.
13.    Severability. If any provision of this Agreement or the application
thereof to any person or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof or thereof, or the application of such provision to persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby. Upon such determination, the
Parties shall negotiate in good faith in an effort to agree upon such a suitable
and equitable provision to effect the original intent of the parties.
14.    Amendments; Waivers. This Agreement may not be modified or amended except
by an instrument or instruments in writing signed by all of the Parties. Waiver
of any term, condition or provision of this Agreement by any Party shall only be
effective if in writing and shall not be construed as a waiver of any subsequent
breach of, or failure to comply with, the same term, condition or provision, or
a waiver of any other term, condition or provision of this Agreement.
15.    Further Assurances Regarding Certain Matters.
(a)    HP shall execute and deliver, or shall cause to be executed and delivered
by any Affiliate of HP, such documents or other instruments, and shall take, or
shall cause to be taken by any Affiliate of HP, such further actions, as in each
case may be reasonably required or requested by HPE to (i) further evidence or
confirm the termination of any Ancillary Tax-Related Agreement to which HP or
any of its Affiliates is a party, (ii) further evidence and confirm the matters
set forth in Section 4 and Section 5, and (iii) carry out the true intent and
meaning of this Agreement with respect to such termination and matters.
(b)    HPE shall execute and deliver, or shall cause to be executed and
delivered by any Affiliate of HPE, such documents or other instruments, and
shall take, or shall cause to be taken by any Affiliate of HPE, such further
actions, as in each case may be reasonably required or requested by HP to (i)
further evidence or confirm the termination of any Ancillary Tax-Related
Agreement to which HPE or any of its Affiliates is a party, (ii) further
evidence and confirm the matters set forth in Section 6 and Section 7, and (iii)
carry out the true intent and meaning of this Agreement with respect to such
termination and matters.
16.    Confidentiality. The Parties covenant and agree to keep, and to cause
their respective Affiliates to keep, strictly confidential the existence and
terms of this Agreement. The Parties shall


- 10 -

--------------------------------------------------------------------------------




not disclose, and shall cause their respective Affiliates not to disclose, the
existence or any of the terms of this Agreement to anyone other than, as
necessary, to their respective counsel, Tax Authorities upon request therefrom,
and professional accountants, auditors and financial advisors or as otherwise
required by applicable Law or the rules and regulations of any applicable stock
exchange. The Parties expressly recognize that this provision of confidentiality
does not seek to restrict disclosure of information concerning matters that have
a probable adverse effect upon the general public health or safety, or the
administration of public office, or the operation of government.
17.    Dispute Resolution. The procedures set forth in Article VIII of the
Separation Agreement shall apply to any dispute, controversy or claim, whether
sounding in contract, tort or otherwise, arising out of or relating to this
Agreement between or among HP or any of its Affiliates, on the one hand, and HPE
or any of its Affiliates, on the other hand.
18.    Construction. The language in all parts of this Agreement shall in all
cases be construed according to its fair meaning and shall not be strictly
construed for or against any Party. The headings contained in this Agreement are
for reference purposes only, are not to be considered a part hereof, and shall
not affect in any way the meaning or interpretation of this Agreement. Unless
the context otherwise requires: (i) the word “including” shall mean “including,
but not limited to,” and (ii) words used in the singular shall also denote the
plural, and words used in the plural shall also denote the singular.
19.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, and all of which taken together, shall
constitute but one and the same instrument, and this Agreement shall become
effective when one or more counterparts of this Agreement have been signed by
each of the Parties and delivered to the other Party.
20.    Execution and Delivery. A copy of this Agreement that is signed and
transmitted by facsimile transmission, by electronic mail in “portable document
format” (“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing the original
signature.
21.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to its
principles of choice of law or conflicts of law.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
[SIGNATURE PAGE FOLLOWS]


- 11 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed by each of the Parties to
be effective as of the Effective Date.
HP INC.
By: /s/ Steven J. Fieler     
Name: Steven J. Fieler
Title: Chief Financial Officer, HP Inc.
HEWLETT PACKARD ENTERPRISE COMPANY
By: /s/ Tarek Robbiati       
Name: Tarek Robbiati
Title: Chief Financial Officer, Hewlett Packard Enterprise Company





- 12 -